Filed 6/25/18 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2018 ND 145









In the Matter of the Vacancy in Judgeship No. 2, 

with Chambers in Bismarck, South Central Judicial District









No. 20180224









Per curiam.



[¶1]	
On May 31, 2018, 
Governor Doug Burgum notified this Court of the resignation of the Honorable Sonna Marie Anderson as Judge of the District Court in the South Central Judicial District, effective June 30, 2018.   Under N.D.C.C. § 27-05-02.1 a vacancy in the office of district judge will be created upon Judge Anderson’s resignation.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish the vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the South Central Judicial District was posted June 5, 2018, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through June 19, 2018. This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4 was filed June 11, 2018, by the South Central Judicial District.  The State Court Administrator’s office also provided the weighted caseload study which shows, based on an average of 2017 and 2018 case filings through May 31, 2018, the South Central Judicial District has a shortage of 2.67 judicial officers. Statewide and South Central Judicial District weighted caseload statistics based on an average of 2016 and 2017 case filings were previously reviewed in a recent judgeship vacancy.  See, 
Vacancy in Judgeship No. 4, South Central Judicial District
, 2018 ND 37, 907 N.W.2d 40.

[¶5]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶6]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶7]	IT IS HEREBY ORDERED, that Judgeship No. 2, with chambers in Bismarck, in the South Central Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶8]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Lisa Fair McEvers

Daniel J. Crothers